DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “the roller" in the last line.  There is insufficient antecedent basis for this limitation in the claim.  Correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakao et al. WO 2018/003325 A1 (hereinafter “Nakao”).
Regarding claim 1, Nakao, with reference to annotated FIG. 14 below, discloses a paper sheet handling apparatus comprising a paper sheet transport direction switching unit adapted to switch transport directions of paper sheets and to then feed the paper sheets, the paper sheet transport direction switching unit comprising: 

    PNG
    media_image1.png
    715
    916
    media_image1.png
    Greyscale


a second direction switching and feeding member (88 and corresponding rollers) facing the first direction switching and feeding member in such a manner as to operate together with the first direction switching and feeding member to pressurize the other side of the paper sheet transported, switch the transport direction of the paper sheet, and feed the paper sheet switched in direction, wherein the first direction switching and feeding member comprises: 
a first driving part (91) driven by power received from the outside; 
a first driven part (refer to annotated figure above, shows most downstream roller of 84) spaced apart from the first driving part in a different direction from the first driving part; a first feeding part (84) located between the first driving part and the first driven part in such a manner as to be operated by the driving of the first driving part and adapted to feed the paper sheet in a state of pressurizing one side of the paper sheet; and 
a first support part (refer to “first driving part support roller” and “first driven part support roller” in annotated figure) located between the first driving part and the first driven part and adapted to support the first feeding part (84) to increase a pressurizing force of the first feeding part, and the second direction switching and feeding member (88 and corresponding rollers) comprises: a second driving part (refer to annotated figure) located correspondingly to the first driving part; a second driven part (refer to annotated figure) spaced apart from the second driving part in a different direction from 
the second support part comprising a second driving part support roller (refer to annotated figure) located between the second driving part and the second driven part in such a manner as to correspond to the second driving part and a second driven part support roller (refer to annotated figure) located between the second driving part and the second driven part in such a manner as to correspond to the second driven part, 
whereby in a state where both ends of the first driving part are oriented toward left and right sides, the first driving part support roller is inclined downward from the right side to the left side; in a state where both ends of the first driven part  are oriented toward left and right sides, the first driven part support roller is inclined downward from the right side to the left side; in a state where both ends of the second driving part are 
Regarding claim 2, wherein the first driving part is constituted of a roller, the first driven part is constituted of a roller located to cross the first driving part, the first feeding part is constituted of a belt twistedly located between the first driving part and the first driven part, the second driving part is constituted of a roller, the second driven part is constituted of a roller located to cross the second driving part, and the second feeding part is constituted of a belt twistedly located between the second driving part and the second driven part in such a manner as to come into close contact with the belt as the first feeding part.
Regarding claim 3, wherein a distance between the second driving part and the second driven part is shorter than a distance between the first driving part (110) and the first driven part, and the belt as the first feeding part and the belt as the second feeding part have larger lengths than the paper sheet in a state where the first feeding part and the second feeding part are located on the rollers thereof. 
Regarding claim 4,  wherein the left side end of the first driving part support roller (refer to annotated figure above) is more distant from the second driving part support roller (refer to annotated figure above) than the right side end thereof, the right side end of the first driven part support roller (refer to annotated figure above) is more distant from the second driven part support roller (refer to annotated figure above) than the left side end thereof, the left side end of the second driving part support roller (refer to 
Regarding claim 5, further comprising: a body (outer housing of 11 in FIG. 2) in which the paper sheet transport direction switching unit is built;
a paper sheet stacker (12) located on top of the body to stack the paper sheets; 
a paper sheet transporter (14) located inside the body to transport the paper sheets stacked in the paper sheet stacker to the paper sheet transport direction switching unit (part of 40 in FIG. 2); paper sheet pockets (20a, 20d) located on both lower sides of the body to stack the paper sheets; and 
a paper sheet sorter (30a, 30b, 30c) located inside the body to sort the paper sheets whose transport directions are switched by means of the paper sheet transport direction switching unit and to thus feed the sorted paper sheets to one side paper sheet pocket or the other side paper sheet pocket.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094.  The examiner can normally be reached on 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUIS A GONZALEZ/           Primary Examiner, Art Unit 3656